DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 1-20 have been allowed.
	Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The reason to allowance of the claims over prior art of record are based on the applicant’s closet prior art of record Koch (US20170010358A1).
Koch discloses the warning method involves comparing the derivatives to a threshold value to determine if a wind event has occurred, and determining angular position of the wind event relative to Doppler lidar unit if the magnitudes of the derivatives of two adjacent directions of four orthogonal directions both exceed the threshold value. The Doppler lidar unit operates in a fine scan mode in which only a limited sector about the angular position of wind event is scanned. The limited sector is less than about ninety degrees. The wind event is quantified utilizing data obtained using fine scan mode.
In regards to claim 1, Koch either individually or in combination with other prior art fails to teach or render obvious an air velocity sensor disposed on the aircraft and configured to sense a speed and direction of a wind remote to the aircraft to provide remote wind speed and direction data; a flight control actuator coupled to a flight control device; and a flight controller communicably coupled to the air velocity 
In regards to claim 12, Koch either individually or in combination with other prior art fails to teach or render obvious sensing a speed and direction of a wind remote to the aircraft using an air velocity sensor disposed on the aircraft to provide remote wind speed and direction data; determining a magnitude and direction of the wind with respect to a planned flight route of the aircraft using a flight controller that receives the remote wind speed and direction data; predicting an influence acting on the aircraft due to the magnitude and direction of the wind with respect to the planned flight route using the flight controller; and controlling with the flight controller a flight control actuator coupled to a flight control device for controlling the aircraft to counteract the predicted influence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758.  The examiner can normally be reached on Monday-Friday 8am-5pm (IFP).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARDUL D PATEL/Primary Examiner, Art Unit 3662